DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE
This Corrected Notice of Allowance is being provided solely for the following change to the Specification and formatting of claim 22, set forth in the Examiner’s Amendment below, no other changes have been made. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William B. Slate (Reg. No. 37,238) on 02/10/2022.
Amend claim 22 as follows: 
An article comprising:
a metallic substrate having a plurality of recesses along a first region, the substrate forming
an airfoil having a leading edge, a trailing edge, a pressure side and a suction side, the plurality of recesses being on the pressure side; 
a first bondcoat along respective bases of the plurality of recesses; 
a first coating at least at the plurality of recesses and comprising: 

a columnar ceramic layer atop the splatted ceramic layer; and 
a second coating along a second region away from the plurality of recesses and comprising: a columnar ceramic layer atop a second bondcoat atop the substrate without a splatted ceramic layer intervening between the second bondcoat and the columnar ceramic layer, 
wherein: 
all recesses, including the plurality of recesses, are only on the pressure side; and 
the second coating is on the pressure side and suction side.
The application has been amended as follows: 
Paragraph [0025], on page 5 at line 27, after “the” and before “splatted”, insert “first coating system”,
Paragraph [0025], on page 5 at line 28, after “system” and before “layer” insert “columnar”,
Paragraph [0025], on page 5 at line 29, amend “first coating system” to “second coating system”.
REASONS FOR ALLOWANCE
The present claims are allowable for the same reasons for allowance as set forth in the Notice of Allowance mailed 02/02/2022.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784